Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2-5, and 7-13 in the reply filed on 09/28/2022 is acknowledged.  The traversal is on the ground(s) that there will not be an undue burden on the Examiner.  This is not found persuasive because Group I would require a search in at least CPC G01N 33/6848, along with a unique text search. Group II would instead require a search in at least CPC G01N 24/447, along with a unique text search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “identifying said variants” in line 9. It is unclear if “said variants” is referring to the “one or more charge variants” of line 1 or if “said variants” is referring to the “two or more components” that was separated using the at least one electrophoresis method. Are the “variants” different from the “two or more components”? Claims 3-5 and 7-13 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 4, claim 4 recites the limitation “said one or more components” in lines 1-2. Since “two or more components” is established in claim 1, it is unclear if “said one or more components” of claim 4 is referring to the “two or more components” of claim 1. 
Regarding claim 4, claim 4 recites the limitation “one or more digestion enzyme” in line 2. Since “one or more digestion enzymes” is established in claim 1, it is unclear if “one or more digestion enzyme” of claim 4 is the same or different from “one or more digestion enzyme” of claim 1. 
Regarding claim 9, claim 9 recites the limitation of “identifying the components” in line 1. Since “identifying said variants” is established in claim 1, it is unclear if “identifying the components” of claim 9 is the same or different from “identifying said variants” of claim 1. Is claim 9 further defining the “identifying said variants” step of claim 1? Or is claim 9 reciting an additional identification step? Claims 10-12 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 9, claim 9 recites the limitation “a separation profile for at least one peptide or protein” in line 2. Since “a separation profile” and “at least one peptide or protein” is established in claim 1, it is unclear if the separation profile of claim 9 is the same or different from the separation profile of claim 1. Is this a separation profile of a peptide or protein that is different from the peptide or protein established in claim 1? Is the “at least one peptide or protein” of claim 8 the same or different from the “at least one peptide or protein” of claim 1? Claims 10-12 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 9, claim 9 recites the limitation “a different charge variant” in line 3. Since “one or more charge variants” is established in claim 1, it is unclear if the “different charge variant” of claim 9 is part of the “one or more charge variants of at least one peptide or protein” of claim 1 or if the different charge variant is not related. Claims 10-12 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (Yan An et al., "A new tool for monoclonal antibody analysis, Application of IdeS proteolysis in LgG domain-specific characterization," mAbs 6:4, pages 879-893; July/August 2014; Landes Bioscience”).
Regarding claim 1, An teaches a method for identifying one or more charge variants of at least one peptide or protein (abstract teaches characterizing antibody domains of antibody and Fc fusion protein products), comprising: 
treating said at least one peptide or protein with one or more digestion enzymes to generate two or more components of said at least one peptide or protein (page 889, section “IdeS digestion” teaches digestion enzyme IdeS was added to the protein sample; abstract teaches F(ab’) and Fc fragments are generated from IdeS); 
reducing and denaturing said components (page 890, left column, section “Reduction” teaches reducing/denaturing digested sample with DTT); 
separating said two or more components of said at least one peptide or protein according to the intrinsic charge of said two or more components using at least one electrophoresis method, wherein a separation profile is generated (page 890, right column, section “cIEF” teaches profiling of charged variants was performed using cIEF technique, wherein cIEF is an electrophoresis method involving separating based on intrinsic charge; Fig. 11); and 
identifying said variants, wherein identification is optionally based on said separation profile (page 886, right column, first paragraph, “The procedure outlined here can therefore be used as an identification test of IgG and Fc fusion protein products”; abstract, “mAb product characterization”; Fig. 11).
Note that “optionally” is interpreted as not required by claim 1. 
Regarding claim 3, An teaches wherein said digestion enzyme is an immunoglobulin G-degrading enzyme of Streptococcus pyogenes, sialidase, cysteine protease, endopeptidase, papain, endoproteinase Lys-C, pepsin, trypsin, carboxypeptidase B, protease, sialidase, exoglycosidase or a combination thereof (page 889, section “IdeS digestion” teaches IdeS, i.e. endopeptidase).
Regarding claim 4, it appears that An teaches the method further comprising treating said one or more components with one or more digestion enzymes in multiple phases to generate additional components (page 890, right column, section “Enzymatic N-Glycan release and labeling” teaches fractions isolated from protein A were digested with PNGaseF to generate additional components, i.e. N-glycans).
Regarding claim 5, An teaches wherein said reducing and denaturing conditions include use of urea, guanidinium chloride, dithiothreitol (DTT), Tris(2- carboxyethyl)phosphine hydrochloride (TCEP), organic solvents, alkaline solution, acid solution or a combination thereof (page 890, section “Reduction” teaches “DTT” and TRIS-HCL).
Regarding claim 7, An teaches wherein said components of said at least one peptide or protein are separated using isoelectric focusing electrophoresis method, a capillary isoelectric focusing electrophoresis method, an imaged capillary isoelectric focusing electrophoresis method, a chromatography coupled capillary electrophoresis method, capillary electrophoresis or a chromatography coupled imaged capillary electrophoresis method (page 890, right column, section “cIEF” teaches profiling of charged variants was performed using cIEF technique, i.e. imaged capillary isoelectric focusing electrophoresis; Fig. 11).
Regarding claim 8, An further teaches the method further comprising quantifying or identifying said separated components of the at least one peptide or protein (page 886, right column, first paragraph, “The procedure outlined here can therefore be used as an identification test of IgG and Fc fusion protein products”; abstract, “mAb product characterization”; Fig. 11).
Regarding claim 13, An teaches wherein said at least one peptide or protein is a drug, an antibody, a bispecific antibody, a monoclonal antibody, a fusion protein, an antibody- drug conjugate, an antibody fragment or a protein pharmaceutical product (page 889, section “Materials and Methods” teaches IgGs and Fc fusion protein is studied).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In an alternative interpretation, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over An as applied to claim 1 above, and further in view of Wagner-Rousset et al. (Wagner-Rousset: "Development of a fast workflow to screen the charge variants of therapeutic antibodies - ScienceDirect", Journal of Chromatography A, 1 January 2017 (2017-01-01), pages 147-154).
Regarding claim 4, if it is determined that An fails to teach the method further comprising treating said one or more components with one or more digestion enzymes in multiple phases to generate additional components,
Wagner-Rousset teaches a method for identifying one or more charge variants of at least one peptide or protein (abstract teaches assessing and ranking charge variants of mAbs), comprising: treating said at least one peptide or protein with one or more digestion enzymes to generate two or more components of said at least one peptide or protein (abstract and page 148, section 2 teaches treating mAbs with IdeS, which generates F(ab)’2 and Fc sub-domains). Wagner-Rousset teaches that variants observed on an intact mAb and Fc fragment were interpreted as C-terminal lysine variants on heavy chains, wherein CEX and IEF analysis combined with carboxypeptidase B were used to confirm the C-terminal lysine variants (page 152, section 3.5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified An to incorporate the teachings of Wagner-Rousset to provide the method further comprising treating said one or more components with one or more digestion enzymes in multiple phases to generate additional components. Doing so would utilize known methods to further analyze the at least one peptide or protein to improve characterization of the one or more charge variants. One of ordinary skill in the art would be motivated to further characterize the Fc fragment to understand the C-terminal lysine variants, as taught by Wagner-Rousset and thus would have modified An to incorporate the teachings of Wagner-Rousset to arrive at the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over An as applied to claim 1 above, and further in view of Ahluwalia et al. (AHLUWALIA DEEPTI ET AL: "A three-point identity criteria tool for establishing product identity using icIEF method", JOURNAL OF CHROMATOGRAPHY B: BIOMEDICAL SCIENCES & APPLICATIONS, ELSEVIER, AMSTERDAM, NL, vol. 1083, 1 March 2018 (2018-03-01), pages 271-277).
Regarding claim 9, An fails to explicitly teach the method further comprising identifying the components of said at least one peptide or protein based on a comparison of a separation profile for at least one peptide or protein with a different charge variant.
Ahluwalia teaches product identify is one of the release testing requirements that needs to be established to ensure that there is no misidentification of drugs (abstract) and teaches a product identity method for monoclonal antibodies using icIEF method (abstract). Ahluwalia teaches comparing representative profile of mAb1 (Fig. 2) and visually comparing charge variants as a product identify approach for mAb1 against other mAbs (Fig. 3; sections 3.1-3.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified An to incorporate the teachings of Ahluwalia to provide the method further comprising identifying the components of said at least one peptide or protein based on a comparison of a separation profile for at least one peptide or protein with a different charge variant. Doing so would have utilized known methods as taught by Ahluwalia to improve identification of components of said at least one peptide or protein and ensure that there is no misidentification of the at least one peptide or protein.
Regarding claim 10, modified An fails to explicitly teach the method further comprising quantifying the level of said variants.
Ahluwalia teaches product identify testing using icIEF charge variant profile (page 274, section 3.1). Ahluwalia teaches selection of peaks when identifying charge variants is critical to develop a robust identity method and that peak area is used to quantify level of variants (page 274, section 3.1 teaches that peaks that are well resolved with area % greater than a limit should be selected). Ahluwalia teaches grouping charge variant profiles based on the closeness of peak profile (section 3.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified An to further incorporate the teachings of Ahluwalia to provide the method further comprising quantifying the level of said variants. Doing so would improve characterization and analysis of charge variants and properly identify the charge variants.
Regarding claim 11, An further teaches wherein said variants of said at least one peptide or protein include variants from post-translation modification (abstract teaches identifying and monitoring of domain-specific modifications of antibody molecules, i.e. post-translational modification; page 887, right column, first paragraph teaches that charge variants are commonly observed and that many of the post-translational modifications could lead to charge variants; page 888, left column teaches N-glycosylation is a common post-translational modification that is studied).
Regarding claim 12, it appears that An further teaches wherein said variants of said at least one peptide or protein include variants from glycation or unprocessed C-terminal lysine of said components (abstract teaches monoclonal antibody products are extraordinarily heterogenous due to modifications, such as glycation and terminal cyclization).

In an alternative interpretation, claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Ahluwalia  as applied to claim 10 above, and further in view of Wagner-Rousset et al. (Wagner-Rousset: "Development of a fast workflow to screen the charge variants of therapeutic antibodies - ScienceDirect", Journal of Chromatography A, 1 January 2017 (2017-01-01), pages 147-154).
Regarding claim 12, if it is determined that An fails to teach wherein said variants of said at least one peptide or protein include variants from glycation or unprocessed C-terminal lysine of said components, Wagner-Rousset teaches a method for identifying one or more charge variants of at least one peptide or protein (abstract teaches assessing and ranking charge variants of mAbs), comprising: treating said at least one peptide or protein with one or more digestion enzymes to generate two or more components of said at least one peptide or protein (abstract and page 148, section 2 teaches treating mAbs with IdeS, which generates F(ab)’2 and Fc sub-domains). Wagner-Rousset teaches that variants observed on an intact mAb and Fc fragment were interpreted as C-terminal lysine variants on heavy chains, wherein CEX and IEF analysis combined with carboxypeptidase B were used to confirm the C-terminal lysine variants (page 152, section 3.5). Wagner-Rousset teaches analyzing residual C-terminal lysine (page 149, section 3.3; page 152 section 3.4) Wagner-Rousset teaches that potential partial C-terminal lysine clipping impacts data interpretation (page 149, left column, section 3). Wagner-Rousset teaches that charge variants such as clipping of the C-terminal lysine is commonly observed, while glycation is less observed, but still impacts the mAb surface charge distribution (page 147, left column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified An to incorporate the teachings of Wagner-Rousset to provide wherein said variants of said at least one peptide or protein include variants from glycation or unprocessed C-terminal lysine of said components. Doing so would improve characterization and identification of variants by analyzing known variants observed from mAb.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chevreux et al. (US 20160046722 A1). teaches a method for identifying one or more charge variants of at least one peptide or protein (abstract), comprising: treating said at least one peptide or protein with one or more digestion enzymes to generate two or more components of said at least one peptide or protein (abstract and paragraphs [0037]-[0239] teach using IdeS enzyme to generate fragments from a monoclonal antibody composition); reducing and denaturing said components (paragraph [0239] teaches a denaturing buffer comprising urea was added, a dithiothreitol solution was added, and the sample was incubated for complete reduction of the protein). 
Sjogren et al. (JONATHAN SJOGREN ET AL: "Rapid and improved characterization of therapeutic antibodies and antibody related products using IdeS digestion and subunit analysis", ANALYST, vol. 141, no. 11, 1 January 2016 (2016-01-01), pages 3114-3125) teaches rapid and improved characterization of therapeutic antibodies and antibody related products using IdeS digestion and subunit analysis (title; abstract).
Francois et al. (Francois et al., “Characterization of cetuximab Fc/2 dimers by off-line CZE-MS”, Analytica Chemica Acta, 2016, 908, pp. 168-176) teaches characterization of monoclonal antibody (abstract). Francois teaches that in order to evaluate the role of lysine truncation in the separation process, IdeS digestion protocol has been modified to perform a total truncation of C-terminal lysine, wherein the sample was additionally treated with carboxypeptidase B (page 172, section 3.3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY H NGUYEN/Examiner, Art Unit 1798       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797